DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
  Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see page 7 of Applicant’s Response filed 10/21/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that the graphical user interface directs the claim to patent eligible subject matter. Examiner respectfully disagrees, and notes that this limitation amounts to mere generic computer implementation of the abstract idea. 
Status of Claims
This action is responsive to Applicant’s claims filed 10/21/2021. 
Claims 1-20 are pending and have been examined here. 
Claims 1, 7, 11, 16, and 17-20 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 11, and 16 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 11, and 16 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 11, and 16, as a whole, recite the following limitations:
selecting. . .  a new product to add as an item to an inventory, wherein the inventory includes multiple items to be included in a package provided by a sender to a first gift recipient, wherein the sender and the first gift recipient are part of a collaborative network; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could select a new product to add as an item to inventory of multiple items for sending a gift from a sender to a recipient as part of a network; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would receive selections of such gifts in performing order fulfillment and delivery services for customers)
setting an auto re-ordering instruction for the item when an inventory count is below a pre-selected threshold; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could set an auto re-order instruction when an inventory falls below a threshold; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would set instructions for automatically reordering products in performing order fulfillment and delivery services for customers)
tracking the inventory across multiple warehouses and locations to update the inventory count; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could track inventory across multiple warehouses and locations to update inventory counts; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would track inventory across warehouses in performing order fulfillment and delivery services for customers)
and providing a ship instruction to retrieve the item from the warehouse when the item is included in a gift package by a user, wherein: (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide ship instructions when an item has been included in a package; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services provide shipment instructions in performing order fulfillment and delivery services for customers)
providing a ship instruction comprises confirming a mailing address for the first gift recipient before a package is sent and  (claims 11, and 16; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could confirm a mailing address for a gift recipient before the gift is sent; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would confirm mailing addresses for gift recipients in performing order fulfillment and delivery services for customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method, comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system, comprising: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more processors; (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and o memory storing instructions which, when executed by the one or more processors, cause the system to: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory, computer-readable medium storing instructions which, when executed by a processor in a computer, cause the computer to perform a method, the method comprising: (claim 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
from a network resource accessed with a client device (claims 1, 11, 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
to a graphic user interface in the client device, (claims 1, 11, 16; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
collecting an image and a video of a second item in at least one of the warehouses; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
providing, to a graphic user interface in the client device, the image and the video of the second item, to include the second item in the package provided by the sender to the first gift recipient when the first item is not available; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
generating a link for a recipient address, and copying the link into a user e-mail outbox. (claim 16; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
collecting an image and a video of a second item in at least one of the warehouses; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites the court recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
providing. . . the image and the video of the second item, to include the second item in the package provided by the sender to the first gift recipient when the first item is not available; (claims 1, 11, and 16; the broadest reasonable interpretation of this limitation recites the court recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
generating a link for a recipient address, and copying the link into a user e-mail outbox. (claim 16; the broadest reasonable interpretation of this limitation recites the court recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 11, and 16 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-10, 12-15, and 17-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 11:
 Please see the above analysis regarding this limitation performed with respect to claims 11 and 16. 	Claims 3 and 12:
 Please see the above analysis regarding this limitation performed with respect to claim 16. 
Claims 4, 13, and 17:
 further comprising comprises triggering an address configuration tool via integration with a third party server.
 The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output, the broadest reasonable interpretation of which recites the court recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 14, and 18:
further comprising prompting the first gift recipient to resend the package to a second gift recipient.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could prompt a user to resend a package; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would prompt users to resend or regift packages in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 15, and 19:
further comprising informing a second gift recipient that the first gift recipient decided to resend the package to the second gift recipient.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could inform a second gift recipient that a first decided to resent the package to the second; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would notify users that a package has been forwarded in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 7 and 20:
 further comprising providing a proof of the sending of the package to the first gift recipient via the collaborative network.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide proof of sending a package; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would notify users that a package has been sent in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
 Claim 8:
further comprising requesting the sender to keep a shipping address stored in a database for a pre-selected period of time.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could request a sender to keep an address on file; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would receive requests to keep addresses on file for periods of time in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 9:
further comprising prompting the first gift recipient to provide an alternate address to send the package.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could prompt a user to provide an alternative address; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would prompt users for alternate addresses for shipments in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 10:
 further comprising re-routing the package to a secondary address of the first gift recipient.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could re-route a package to a new address; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial order fulfillment services would re-route packages to new addresses in performing order fulfillment and delivery services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-10, 12-15, and 17-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. PG Pub. No. 20200034914; hereinafter "Boss") in view of Klein et al. (U.S. PG Pub. NO. 20130151381; hereinafter "Klein") further in view of Shakes et al. (U.S. PG Pub. No. 20150221021; hereinafter "Shakes") and further in view of Kandala et al. (U.S. PG Pub. No. 20160140632; hereinafter "Kandala").
As per claim 1, Boss teaches:
A computer-implemented method, comprising:
Boss teaches a computer implemented system and method for sending gifts. (Boss: abstract, paragraph [0003])
 selecting, from a network resource accessed with a client device, a new product to add as a first item to an inventory, wherein the inventory includes multiple items to be included in a package provided by a sender to a first gift recipient, wherein the sender and the first gift recipient are part of a collaborative network;
 Boss teaches a system and method for sending and receiving gifts, wherein a central server may receive a selection of a recipient for gifts delivered to a user from a group of social network contacts in a database. (Boss: abstract, paragraphs [0017-19, 45])
Boss does not appear to explicitly teach:
setting an auto re-ordering instruction for the item when an inventory count is below a pre-selected threshold;
 Klein, however, teaches that inventory may be tracked across multiple warehouses and locations, and inventory counts may be updated, wherein the system may be configured to automatically place an order to replenish inventory in the event that an order results in a low inventory level. (Klein: paragraph [0021, 24, 34, 45]) Klein teaches combining the above elements with the teachings of Boss for the benefit of facilitating replenishing an inventory, providing enriched details to retailers, so they can make sound business decisions and more carefully manage their inventory either independently or in collaboration with other retailers selling the same or competing products, and providing enriched data to consumers that go beyond a basic inventory can be provided about one or more products and retailers selling such. (Klein: paragraph [0022, 23, 34]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Klein with the teachings of Boss to achieve the aforementioned benefits.
Boss in view of Klein further teaches:
tracking the inventory across multiple warehouses and locations to update the inventory count;
 Klein, as outlined above, teaches that inventory may be tracked across multiple warehouses and locations, and inventory counts may be updated, wherein the system may be configured to automatically place an order to replenish inventory in the event that an order results in a low inventory level. (Klein: paragraph [0021, 24, 34, 45]) The motivation to combine Klein persists.
Boss in view of Klein does not appear to explicitly teach:
 collecting an image and a video of a second item in at least one of the warehouses;
 Shakes, however, teaches that images and videos may be taken of a user's order being picked and packaged in a fulfillment center which may then be displayed to the user. (Shakes: paragraphs [0035-41, 44, 49]) Shakes teaches combining the above elements with the teachings of Boss in view of Klein for the benefit of allowing a customer to obtain complete confidence that the order has been processed correctly and/or shipped in a timely fashion. (Shakes: paragraph [0010]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shakes with the teachings of Boss in view of Klein to achieve the aforementioned benefits. Boss in view of Klein further in view of Shakes, however, does not appear to explicitly teach that the image/video that is taken in the warehouse is that of a second item when it is determined that a first item is unavailable.
Kandala, however, teaches that when a runner (taught by Shakes to comprise a picker in a warehouse) determines that a first item requested by a user is unavailable, the runner may take an image of a second item which is transmitted to the user in order to determine whether the second item is a satisfactory substitute for the first item. (Kandala: paragraphs [0190-192, 195], Figs. 112-114, 117]) It can be seen that each element is taught by either Boss in view of Klein further in view Shakes, or by Kandala. Performing the substitute product process taught by Kandala in the event that the item is unavailable does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kandala with the teachings of Boss in view of Klein further in view of Shakes, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Boss in view of Klein further in view of Shakes further in view of Kandala further teaches:
providing, to a graphic user interface in the client device, the image and the video of the second item, to include the second item in the package provided by the sender to the first gift recipient when the first item is not available;
 Kandala, as outlined above, teaches that when a runner (taught by Shakes to comprise a picker in a warehouse) determines that a first item requested by a user is unavailable, the runner may take an image of a second item which is transmitted to the user in order to determine whether the second item is a satisfactory substitute for the first item. (Kandala: paragraphs [0190-192, 195], Figs. 112-114, 117]) The motivation to combine Kandala persists.
and providing a ship instruction to retrieve the item from the warehouse when the item is included in a gift package by a user.
 Boss further teaches that the gifts may be shipped to the user upon purchase by sending a notification to a supplier to ship the gift. (Boss: paragraph [0015, 31, 33, 42]) Klein also teaches this element by teaching a ship instruction sent to the proper retailer for the goods. (Klein: paragraph [0055]) The motivation to combine Klein persists.
As per claim 7¸ Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, and further teaches:
 further comprising providing a proof of sending of the package to the first gift recipient via the collaborative network.
 Boss further teaches that notification of the delivery of the gift may be provided via the gift delivery system. (Boss: paragraph [0010, 24])
Claims 2, 4, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes and further in view of Tolcher et al. (U.S. PG Pub. No. 20140279281; hereinafter "Tolcher").
As per claim 2, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein providing a ship instruction comprises confirming a mailing address for the first gift recipient before a package is sent.
 Tolcher, however, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient. (Tolcher: paragraphs [0034, 52, 53]) Tolcher teaches combining the above elements with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala for the benefit of allowing physical articles, including ordered gifts, to be delivered to a recipient without the sender knowing the recipient's physical and real-world delivery address and for resolving changes in the recipient's delivery address even these are unknown to the sender. (Tolcher: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolcher with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits.
As per claim 4, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising comprises triggering an address configuration tool via integration with a third party server.
 Tolcher, however, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient. (Tolcher: paragraphs [0034, 52, 53]) Tolcher teaches combining the above elements with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala for the benefit of allowing physical articles, including ordered gifts, to be delivered to a recipient without the sender knowing the recipient's physical and real-world delivery address and for resolving changes in the recipient's delivery address even these are unknown to the sender. (Tolcher: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolcher with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits.
As per claim 9, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising prompting the first gift recipient to provide an alternate address to send the package.
 Tolcher, however, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient, wherein the confirmation may prompt the user to update their address to a new address if the address has since changed so that the gift may be delivered to the proper address. (Tolcher: paragraphs [0034, 52, 53, 56-58, 80-81]) Tolcher teaches combining the above elements with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala for the benefit of allowing physical articles, including ordered gifts, to be delivered to a recipient without the sender knowing the recipient's physical and real-world delivery address and for resolving changes in the recipient's delivery address even these are unknown to the sender. (Tolcher: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolcher with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits.
As per claim 10, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising re-routing the package to a secondary address of the first gift recipient.
 Tolcher, however, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient, wherein the confirmation may prompt the user to update their address to a new address if the address has since changed so that the gift may be delivered to the proper address. (Tolcher: paragraphs [0034, 52, 53, 56-58, 80-81]) Tolcher teaches combining the above elements with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala for the benefit of allowing physical articles, including ordered gifts, to be delivered to a recipient without the sender knowing the recipient's physical and real-world delivery address and for resolving changes in the recipient's delivery address even these are unknown to the sender. (Tolcher: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolcher with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits.
As per claim 11, Boss in view of Klein further in view of Shakes further in view of Kandala and further in view of Tolcher teaches the limitations of this claim which are substantially identical to those of claim 2, as outlined above, and further teaches:
A system, comprising:
Boss teaches a computer implemented system and method for sending gifts. (Boss: abstract, paragraph [0003])
one or more processors;
Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
and o memory storing instructions which, when executed by the one or more processors, cause the system to:
 Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
As per claim 13, Boss in view of Klein further in view of Shakes further in view of Kandala and further in view of Tolcher teaches all of the limitations of claim 11, as outlined above, and teaches the additional limitations of this claim which are substantially identical to those of claim 4, as outlined above, and claim 13 is rejected for the same reasons as claim 4, as outlined above. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes and further in view of Kandala and further in view of Templeton et al. (U.S. PG Pub. No. 20100324959; hereinafter "Templeton"). 
As per claim 3, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein providing a ship instruction comprises generating a link for a recipient address, and copying the link into a user e-mail outbox.
 Templeton, however, teaches that an intended gift recipient may be sent an email notification with a link therein (and therefore teaches the copying of the link into an email outbox) wherein the link may take the user to a form for entering the user's correct delivery address. (Templeton: paragraphs [0023, 36, 38-40]) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala, or by Templeton. Adding the email notification of Templeton does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Templeton with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 12, Boss in view of Klein further in view of Shakes further in view of Kandala and further in view of Templeton teaches all of the limitations of claim 11, as outlined above, and teaches the additional limitations of this claim which are substantially identical to those of claim 3, as outlined above, and claim 12 is rejected for the same reasons as claim 3, as outlined above. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Kandala further in view of Cohn et al. (U.S. PG Pub. No. 20080004983; hereinafter "Cohn").
As per claim 5, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising prompting the first gift recipient to resend the package to a second gift recipient.
 Cohn, however, teaches that a user receiving a gift may be presented an interface (and therefore prompted) which allows them to select a forwarding step which forwards the gift on and regifts the received gift to another user. (Cohn: paragraphs [0022, 29, 31-32, and 43], Figs. 3, 4) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala, or by Cohn. Prompting the forwarding of the gift, as taught by Cohn, does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Cohn with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 14, Boss in view of Klein further in view of Shakes further in view of Kandala and further in view of Cohn teaches all of the limitations of claim 11, as outlined above, and teaches the additional limitations of this claim which are substantially identical to those of claim 5, as outlined above, and claim 14 is rejected for the same reasons as claim 5, as outlined above. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Kandala further in view of Cloud et al. (U.S. PG Pub. NO. 20170116569; hereinafter "Cloud").
As per claim 6, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising informing a second gift recipient that the first gift recipient decided to resend the package to the second gift recipient.
 Cloud, however, teaches that when a gift is re-gifted, each prior recipient of the gift may be notified of the re-gifting. (Cloud: paragraph [0016]) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala, or by Cloud. Notifying previous senders, as taught by Cloud, does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Cloud with the teachings of Klein, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 15, Boss in view of Klein further in view of Shakes further in view of Kandala and further in view of Templeton teaches all of the limitations of claim 11, as outlined above, and teaches the additional limitations of this claim which are substantially identical to those of claim 6, as outlined above, and claim 15 is rejected for the same reasons as claim 6, as outlined above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Kandala further in view of Li et al. (U.S. PG Pub. No. 20120023544; hereinafter "Li").
As per claim 8, Boss in view of Klein further in view of Shakes further in view of Kandala teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising requesting the sender to keep a shipping address stored in a database for a pre-selected period of time.
 Li, however, teaches that a user may configure data assurance policies for persistent objects (which may comprise a customer address), wherein the data assurance policies may dictate how long the persistent objects remain stored in a provider system before being deleted. (LI: paragraphs [0012-15, 20, 22, 33-34] Fig. 4) Li teaches combining the above elements with the teachings of Boss in view of Klein for the benefit of providing techniques that allow a service provider to specify a broad range of data assurance capabilities which can be used to protect data stored by the service provider on behalf of customers. (Lie: paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher further in view of Templeton.
As per claim 16, Boss teaches:
A non-transitory, computer-readable medium storing instructions which, when executed by a processor in a computer, cause the computer to perform a method, the method comprising:
Boss teaches the implementation of the system and method via one or more computers and one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Boss: paragraphs [0003, 15-16, 46-55], Fig. 5)
 selecting, from a network resource accessed with a client device, a new product to add as a first item to an inventory, wherein the inventory includes multiple items to be included in a package provided by a sender to a first gift recipient, wherein the sender and the first gift recipient are part of a collaborative network;
 Boss teaches a system and method for sending and receiving gifts, wherein a central server may receive a selection of a recipient for gifts delivered to a user from a group of social network contacts in a database. (Boss: abstract, paragraphs [0017-19, 45])
Boss does not appear to explicitly teach:
setting an auto re-ordering instruction for the item when an inventory count is below a pre-selected threshold;
Klein, however, teaches that inventory may be tracked across multiple warehouses and locations, and inventory counts may be updated, wherein the system may be configured to automatically place an order to replenish inventory in the event that an order results in a low inventory level. (Klein: paragraph [0021, 24, 34, 45]) Klein teaches combining the above elements with the teachings of Boss for the benefit of facilitating replenishing an inventory, providing enriched details to retailers, so they can make sound business decisions and more carefully manage their inventory either independently or in collaboration with other retailers selling the same or competing products, and providing enriched data to consumers that go beyond a basic inventory can be provided about one or more products and retailers selling such. (Klein: paragraph [0022, 23, 34]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Klein with the teachings of Boss to achieve the aforementioned benefits.  
Boss in view of Klein further teaches:
tracking the inventory across multiple warehouses and locations to update the inventory count;
 Klein, as outlined above, teaches that inventory may be tracked across multiple warehouses and locations, and inventory counts may be updated, wherein the system may be configured to automatically place an order to replenish inventory in the event that an order results in a low inventory level. (Klein: paragraph [0021, 24, 34, 45]) The motivation to combine Klein persists.
Boss in view of Klein does not appear to explicitly teach:
 collecting an image and a video of a second item in at least one of the warehouses;
 Shakes, however, teaches that images and videos may be taken of a user's order being picked and packaged in a fulfillment center which may then be displayed to the user. (Shakes: paragraphs [0035-41, 44, 49]) Shakes teaches combining the above elements with the teachings of Boss in view of Klein for the benefit of allowing a customer to obtain complete confidence that the order has been processed correctly and/or shipped in a timely fashion. (Shakes: paragraph [0010]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shakes with the teachings of Boss in view of Klein to achieve the aforementioned benefits. Boss in view of Klein further in view of Shakes, however, does not appear to explicitly teach that the image/video that is taken in the warehouse is that of a second item when it is determined that a first item is unavailable.
Kandala, however, teaches that when a runner (taught by Shakes to comprise a picker in a warehouse) determines that a first item requested by a user is unavailable, the runner may take an image of a second item which is transmitted to the user in order to determine whether the second item is a satisfactory substitute for the first item. (Kandala: paragraphs [0190-192, 195], Figs. 112-114, 117]) It can be seen that each element is taught by either Boss in view of Klein further in view Shakes, or by Kandala. Performing the substitute product process taught by Kandala in the event that the item is unavailable does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kandala with the teachings of Boss in view of Klein further in view of Shakes, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Boss in view of Klein further in view of Shakes further in view of Kandala further teaches:
and providing a ship instruction to retrieve the item from the warehouse when the item is included in a gift package by a user, wherein:
 Boss further teaches that the gifts may be shipped to the user upon purchase by sending a notification to a supplier to ship the gift. (Boss: paragraph [0015, 31, 33, 42]) Klein also teaches this element by teaching a ship instruction sent to the proper retailer for the goods. (Klein: paragraph [0055]) The motivation to combine Klein persists.
Boss in view of Klein further in view of Shakes further in view of Kandala does not appear to teach:
providing a ship instruction comprises confirming a mailing address for the first gift recipient before a package is sent and generating a link for a recipient address, and copying the link into a user e-mail outbox.
 Tolcher, however, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient. (Tolcher: paragraphs [0034, 52, 53]) Tolcher teaches combining the above elements with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala for the benefit of allowing physical articles, including ordered gifts, to be delivered to a recipient without the sender knowing the recipient's physical and real-world delivery address and for resolving changes in the recipient's delivery address even these are unknown to the sender. (Tolcher: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolcher with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala to achieve the aforementioned benefits. Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher, however, does not appear to explicitly teach that a link is generated for a recipient address and copied into an email outbox.
Templeton, however, teaches that an intended gift recipient may be sent an email notification with a link therein (and therefore teaches the copying of the link into an email outbox) wherein the link may take the user to a form for entering the user's correct delivery address. (Templeton: paragraphs [0023, 36, 38-40]) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala, or by Templeton. Adding the email notification of Templeton does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Templeton with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 17, Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton teaches all of the limitations of claim 16, as outlined above, and further teaches:
 further comprising: triggering an address configuration tool via integration with a third party server.
 Tolcher, as outlined above, teaches that prior to sending a gift, a third party administrator (which may comprise a separate server) may execute an address configuration tool which is used to reach out to a gift recipient and confirm their address prior to instructing delivery of a gift to the recipient. (Tolcher: paragraphs [0034, 52, 53]) The motivation to combine Tolcher persists.
As per claim 20, Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton teaches all of the limitations of claim 16, as outlined above, and further teaches:
 further comprising: providing a proof of the sending of the package to the first gift recipient via the collaborative network.
Boss further teaches that notification of the delivery of the gift may be provided via the gift delivery system. (Boss: paragraph [0010, 24])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton further in view of Cohn.
As per claim 18, Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
 further comprising: prompting the first gift recipient to resend the package to a second gift recipient.
Cohn, however, teaches that a user receiving a gift may be presented an interface (and therefore prompted) which allows them to select a forwarding step which forwards the gift on and regifts the received gift to another user. (Cohn: paragraphs [0022, 29, 31-32, and 43], Figs. 3, 4) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala, further in view of Tolcher further in view of Templeton, or by Cohn. Prompting the forwarding of the gift, as taught by Cohn, does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher and further in view of Templeton. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Cohn with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher and further in view of Templeton, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton further in view of Cloud.
As per claim 19, Boss in  view of Klein further in view of Shakes further in view of Tolcher further in view of Templeton teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
 further comprising: informing a second gift recipient that the first gift recipient decided to resend the package to the second gift recipient.
Cloud, however, teaches that when a gift is re-gifted, each prior recipient of the gift may be notified of the re-gifting. (Cloud: paragraph [0016]) It can be seen that each element is taught by either Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher and further in view of Templeton, or by Cloud. Notifying previous senders, as taught by Cloud, does not affect the normal functioning of the elements of the claim which are taught by Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher and further in view of Templeton. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Cloud with the teachings of Boss in view of Klein further in view of Shakes further in view of Kandala further in view of Tolcher and further in view of Templeton, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628